Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 08/13/2021.
Claims 1, 3-21 are pending.
Response to Arguments
This is in response to the argument remarks filed on 08/13/2021.
-In view of the Amendment and Applicant’ argument remarks subjected to Rejections over Nandy et al., the rejections of claims under 35 USC 102(a)(1), and USC 103 are withdrawn.  
-With regards to the arguments directed to 35 USC 101, 
- -Applicant submitted that the claims do not related to an abstract idea, as not directed to a mental process and a mathematical concept under step 2A, prong 1, where Applicant submitted that determining performance parameters of a mobile device based on entropy determined from information present in mobile device, etc. ( Remarks p.14, and p. 15), might review program errors, coding issues, improve functioning of mobile computer device, and not a mental process; and not recite a mathematical relationship, mathematical formula, or mathematical calculation.
Examiner’s response. The claims recite a series of determining steps, and as identified in every determining step, it relates to a value that given as entropy. A step which is solely functioned by determining covers a mental step. Moreover, in the claims, it is related to entropy values. Entropy is firstly known as for measuring thermal energy in physic, but generally it is defined in many areas: Depict Scholarpedia: http://www.scholarpedia.org/article/Entropy
In classical physics, the entropy of a physical system is proportional to the quantity of energy no longer available to do physical work. Entropy is central to the second law of thermodynamics, which states that in an isolated system any activity increases the entropy.
In quantum mechanics, von Neumann entropy extends the notion of entropy to quantum systems by means of the density matrix.
In probability theory, the entropy of a random variable measures the uncertainty about the value that might be assumed by the variable.
In information theory, the compression entropy of a message (e.g. a computer file) quantifies the information content carried by the message in terms of the best lossless compression rate.
In the theory of dynamical systems, entropy quantifies the exponential complexity of a dynamical system or the average flow of information per unit of time.
In sociology, entropy is the natural decay of structure (such as law, organization, and convention) in a social system.
In the common sense, entropy means disorder or chaos.
Thus, entropy related in the claims directed to in probability theory and information theory; it is mathematic formula.
Thus the claim steps as recited merely cover only determining the values, and the values are drawn from entropy. The claims show no structural steps for providing to identify programming error or code issue as of the Applicant’s submissions. The determining steps in the claims, by given by Examiner Analysis, it meets Abstract Idea under Step 2A, prong 1.
- -Applicant submitted that the claims incorporate an abstract idea, if present, in practical Application according to Step 2A, Prong 2, where Applicant (Remarks, p. 16, 17) submitted that all the determining steps such as determining of first network throughput values, second network throughput values and comparison, determining second data indicative of performance, providing the second data indicative of the performance to a second computing device using a communications network, would not have the claims directed to the judicial exception. 
Examiner respectfully disagrees. Entropy is established on mathematical formula, with input variables. The steps of the determinations in claims 1, 6, 14, are related to values and related elements in computing the Entropies. Values for comparison cover the human performance. Therefore, the claimed recitations cover mental process and mathematical concept done by human. Associations of the determinations in the claims 1, 6, and 14 with computer, memory, processors, networks do not integrate the exception as of the claims into the practical 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recite(s),
 A method implemented on [a computing device], the method comprising the steps for 
determining a first image and a second image stored for presentation on a display device; determining a first entropy value indicative of a distribution of data values associated with the first image at a first time;
determining a second entropy value indicative of a distribution of data values associated with the second image at a second time; 
determining low information content based on a comparison of entropy values of a sequence of images including the first image and the second image to a threshold value; 
determining a first network throughput value during a first period of time, wherein the first period of time includes at least the first time; 
determining a second network throughput value during a second period of time, wherein the second period of time includes at least the second time; 
determining first data indicative of a decrease in network throughput based on a comparison between the first network throughput value and the second network throughput value; determining second data indicative of performance based on the low information content and the first data…,
produce a series of determining steps in the claim. The steps, which are with mere “Determining”, cover the acts mentally in the mind and also related to a mathematical concept for expressing a formula of an Entropy value under a state of images. The determinations in the 
So, the claim steps of determinations are mental processes and the determinations are associated with mathematical concept in information theory related to the images displayed in a device. These recitations have the claim directed to a judicial exception. 
This judicial exception is not integrated into a practical application because it does not impose meaningful limits on practicing the abstract idea, but it is rather directed to an abstract idea.
The claim does not include additional elements being sufficient to amount to significantly more than the judicial exception. The additional elements as they are included in the claims, such as “method implemented on a computing device” is only utilizing a device with basic computing elements installed there in for visualize the images, that is insignificant for a new thing, and with “providing the second data indicative of the performance of the computing device to a second computing device using a communications network”, it is only common use of computer devices connected into network for transmitting and receiving data. These additions do not present a new or inventive concept, but insignificantly utilizing the already existed communications for data transmission.  
 Thus, the claim is not patent eligible under 35 USC 101.

	Claim 3 recites,
3. The method of claim 1, the second data indicative of the performance further comprising:
determining that the first entropy value is less than a threshold value; and
determining that the second entropy value is less than the threshold value.


	Claim 4 recites,
4. The method of claim 1, the second data indicative of the performance further comprising:
determining a difference between the first entropy value and the second entropy value; and
determining the difference is less than a threshold value.
Similar analysis as given above in claim 1. Determination steps in the claim are of a mental process. Further recitations of claim do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.

	Claim 5 recites,
5. The method of claim 1, further comprising:
determining a plurality of images stored for presentation on the display device, wherein the plurality of images comprises the first image and the second image;
determining a first plurality of entropy values for at least a portion of the plurality of images;
determining a repeating pattern in the first plurality of entropy values; and
wherein the second data indicative of the performance of the computing device is further based at least in part on the repeating pattern.
Similar analysis as given above in claim 1. Claim is reciting determination steps, and the determining steps are of a mental process. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.

Claim 21 recites,
21.  The method of claim 1, further comprising:
determine a first input at the first time; and determine a pattern associated with the first input.
Similar analysis as given above in claim 1. Claim is reciting determination steps, and the determining steps are of a mental process. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.
	
Claim 6 recites,
6. A computing device comprising:
a display device; a memory storing computer-executable instructions; and
a processor to execute the computer-executable instructions to:

determine a plurality of images stored for presentation on the display device;
determine a first set of entropy values for at least a portion of the plurality of images for a first period of time, wherein an entropy value of an image is representative of a distribution of data values of the image; 
determine a repeating pattern of entropy values in the first set of entropy values;
determine a first network throughput value during a second period of time, wherein the second period of time includes at least a first portion of the first period of time;
determine a second network throughput value at a third period of time, wherein the third period of time includes at least a second portion of the first period of time;
determine first data indicative of a decrease in network throughput based on a comparison between the first network throughput value and the second network throughput value; and

generate second data indicative of performance of the computing device based on the repeating pattern and the first data.

	Similar analysis as given above in claim 1. Claim is reciting a series of determines that act corresponding to determining steps identified as mental process. And together with 
“generate second data indicative of performance of the computing device based on the repeating patterm and the first data”, it has the claim to incorporate the metal process to a mathematical concept, that has the claim fall within a judicial exception. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea.
The claim does not include additional elements being sufficient to amount to significantly more than the judicial exception. The additional elements as they are included in the claims, such as “a display device; a memory storing computer-executable instructions” are only the generic and basic computing elements of a computer device, they are insignificant for being new things. 
These additions do not present a new or inventive concept, but insignificantly utilizing the already existed communications for data transmission.  
Thus, the claim 6 recites the similar limitation as of claim1, and the claim is not patent eligible under 35 USC 101.
	
Claim 7 recites,
7. The computing device of claim 6, further comprising computer-executable instructions that cause the processor to:
select a first data value from a first image of the plurality of images;
determine a first probability value for the first data value, wherein the first probability value is indicative of a likelihood that the first data value has a first value;
select a second data value from the first image;
determine a second probability value for the second data value, wherein the second probability value is indicative of a likelihood that the second data value has a second value; and
sum the first probability value and the second probability value to determine a first entropy value for the first image, the first set of entropy values including the first entropy value.
Similar analysis as given above in claim 1 and 6. Claim merely recites determination steps for values in accordance to a mathematical concept, and the step for sum of the values directs the claim to the mathematical concept. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.

	Claim 8 recites,
8. The computing device of claim 6, further comprising computer-executable instructions that cause the processor to:
determine at least a portion of the first set of entropy values are less than a threshold value;
determine the at least a portion corresponds to a period of time that is greater than a time threshold; and
wherein the second data is indicative of poor performance.
Similar analysis as given above in claim 1. Claim is reciting determination steps, and the determining steps are of a mental process and mathematical concept. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.

	Claim 9 recites,
9. The computing device of claim 6, further comprising computer-executable instructions that cause the processor to:
determine a subset of data values of a first image of the portion of the plurality of images; and
determine a first entropy value for the first image based on the subset of data values.
Similar analysis as given above in claim 1. Claim is reciting determination steps, and the determining steps are of a mental process and mathematical concept. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.

	Claim 10 recites,
10. The computing device of claim 6, further comprising instructions that cause the processor to:
determine a second set of entropy values associated with a second set of the plurality of images; and
determine a second repeating pattern within the second set of entropy values that corresponds to historical data.
Similar analysis as given above in claim 1. Claim is reciting determination steps, and the determining steps are of a mental process and mathematical concept. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.

	
Claim 11 recites,
11. The computing device of claim 6, further comprising instructions that cause the processor to:
determine a second set of entropy values associated with a second set of the plurality of images;
determine a sthird set of entropy values associated with a third set of the plurality of images; and
determine a second repeating pattern in at least one of the second set of entropy values and the third set of entropy values.


	Claim 12 recites,
12. The computing device of claim 6, further comprising instructions that cause the processor to:
determine a first input at a first time; and
determine a second pattern associated with the first input.
Similar analysis as given above in claim 1. Claim is reciting determination steps, and the determining steps are of a mental process and mathematical concept. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.

	Claim 13 recites,
13. The computing device of claim 12, further comprising instructions that cause the processor to:
determine a first entropy value of a first image of the plurality of images;
determine a second entropy value of a second image of the plurality of images;
determine a difference between the first entropy value and the second entropy value; and
determine the difference is less than a threshold value.

Similar analysis as given above in claim 1. Claim is reciting determination steps, and the determining steps are of a mental process and mathematical concept. The claimed limitations do not impose a meaningful limit on practicing the abstract idea, but they are directed to an abstract idea. The claim is not patent eligible under 35 USC 101.

Claims 14-20: The claims are directed to a device, and the claimed invention is directed to an abstract idea without significantly more because it encompasses the judicial exception as given with the same analysis in the claims 1, 6 and their dependents above. The claims are ineligible under 35 USC 101. 

Conclusion
 	 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
TTV
November 3, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191